DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Pat No: 10,330,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-16 would be allowable with a receipt of a terminal disclaimer (TD).


Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-16 is the inclusion of the limitations of: (A) providing a multimeter module, a microprocessor, and a data storage 5module, wherein the multimeter module, the microprocessor, and the data storage module are comprised by either a retrofit device or a computerized battery, and wherein the retrofit device is electrically spliced into the vehicle's electrical powering system, and .

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/X.S/Examiner, Art Unit 2862               

/TOAN M LE/Primary Examiner, Art Unit 2864